Case 6:20-cv-00023-NKM-RSB Document 52 Filed 10/21/20 Page 1 of 1 Pageid#: 605




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA                              10/21/2020
                                LYNCHBURG DIVISION

  Student A, et al.,                                )
                                                    )
  Plaintiffs,                                       )     Civil Action No.: 6:20-cv-00023
                                                    )
  v.                                                )
                                                    )
  Liberty University, Inc.,                         )     By: Hon. Robert S. Ballou
                                                    )     United States Magistrate Judge
  Defendant.                                        )

                                              ORDER

        This matter is before the court on Defendant’s Motion to Stay Proceedings. Dkt. 45.

 Defendant requests that the court stay proceedings pending resolution of its Motion to Dismiss,

 Dkt. 21, and Motion to Strike, or in the Alternative, Motion for a More Definite Statement, Dkt.

 19. The court held a conference call in this matter on October 16, 2020. For the reasons stated at

 the October 16 conference call, it is hereby ORDERED that Defendant’s motion to stay

 proceedings (Dkt. 45) is GRANTED in part. All briefing on class certification is hereby

 STAYED pending a ruling on the motion to dismiss. The parties may engage in written

 discovery upon the entry of an agreed protective order. The court will hold a status conference

 on December 2, 2020 at 4:00 p.m. Separate call-in instructions will be provided in the future.

        It is so ORDERED.



                                                        Entered: October 21, 2020


                                                        Robert S. Ballou
                                                        Robert S. Ballou
                                                        United States Magistrate Judge
